The following opinion was filed June 1, 1926:

On motion for rehearing.

Crownhart, J.
Counsel for appellants moved the court for a rehearing and filed a brief in support thereof.
Notwithstanding the nature of the appellants’ brief on the motion, we have again carefully considered the whole case, to the end that justice be done, with the result that our opinion as filed is fully confirmed.
Counsel, in his brief for rehearing, says:
“If justice is to be administered without regard for established precedent, purely upon the notion of the supreme court or any other court as to the justice or expediency of a particular course of action, then lawyers are obtaining money under false pretenses in attempting to tell their clients what ought best to be done in a given emergency.
“If it be true that in every lawsuit we embark upon a largely uncharted sea, courts ought not to add to the difficulties of navigation by destroying the lighthouses and removing the landmarks.”
The brief contains other language of like tenor. Counsel reminds us that he has had thirty-five years’ satisfactory experience before this court, which .should have led him to moderation in his statements, in order that the statutory oath of an attorney, to wit, “I will maintain the respect due courts of justice and judicial officers,” be a living reality. His long experience offers less excuse than otherwise for intemperate language addressed to the court. We will not here repeat, but refer to the opinion of the present Chief Justice in Casper v. Kalt-Zimmers Mfg. Co. 159 Wis. 517, 531-533, 149 N. W. 754, 150 N. W. 1101, as embracing *8the views of this court on the duties of attorneys under the circumstances.
By the Court. — Motion for rehearing denied, with $10 costs; and appellants’ brief • upon the motion is ordered stricken from the files.